On November 10, 1942, this Court granted a reconsideration of this case without further oral arguments or briefs. This was done in order to enable the Court to reconsider the question of usury, which question had been duly raised in the court below and in this Court. The Court has given this question very careful reconsideration, and a majority of the Court have reached the conclusion that the evidence in the case did not show that there was any usury in the transaction here involved. The Court adheres to its former opinion and judgment of affirmance.
Former opinion and judgment of affirmance adhered to and mandate ordered sent down to the trial court.
WHITFIELD, CHAPMAN, THOMAS and ADAMS, JJ., concur.
BROWN, C. J., TERRELL, and BUFORD, JJ., dissent.